Tillinghast,

for. the plaintiff, argued that as the collector was bound by law to account annually to the assessors of his town or the law would he the balance * of the taxes; in which case he would be equitably entitled to interest from delinquents; further, if it may not be presumed that the plaintiff has paid the money, yet he must, no doubt, have demanded it during the year in which it was payable, and this should entitle him to interest for the benefit of the town or parish.
But the Court
thought there was not sufficient ground for either of the presumptions ; and that to allow interest in such a case would be giving a bounty on the negligence of collectors. So judgment was rendered for the amount of the taxes only, with costs.